DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taillaert et al (US Patent 7065272).
Regarding claim 1, Taillaert et al teach (Figs. 1-4) a device, comprising: a scattering structure comprising a plurality of pillars positioned over a top surface of a substrate (22), wherein: the plurality of pillars (pillars shown on in figure 3) are arranged to concurrently scatter incident electromagnetic radiation along a first scattering axis and along a second scattering axis, and the first scattering axis (scattering by definition – throwing in random direction)  and the second scattering axis are non-orthogonal; and a collection structure to collect the scattered electromagnetic radiation, wherein the collection structure comprises: a first input port (27) aligned with the first scattering axis (in this case align is interpreted as being able to collect); a second input port (28) aligned with the second scattering axis; a first waveguide to guide the scattered electromagnetic radiation received at the first input port; and a second waveguide (narrow portion connected to element 28) to guide the scattered electromagnetic radiation received at the second input port, wherein the first input port and the second input port collectively collect the scattered electromagnetic radiation along a continuous region  (23) of a periphery of the scattering structure.
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, prior art of record does not teach a scattering structure comprising a plurality of pillars positioned over a top surface of a substrate, wherein: the plurality of pillars are arranged to concurrently scatter incident electromagnetic radiation along a first scattering axis and along a second scattering axis, and the first scattering axis and the second scattering axis are non-orthogonal; a collection structure to collect the scattered electromagnetic radiation, wherein the collection structure comprises: a first input port aligned with the first scattering axis; a second input port aligned with the second scattering axis; a first waveguide to guide the scattered electromagnetic radiation received at the first input port; and a second waveguide to guide the scattered electromagnetic radiation received at the second input port; an optical combiner coupled to the first waveguide and the second waveguide, wherein the first waveguide has a first path length and the second waveguide has a second path length substantially equal to the first path length; and a photodetector coupled to the optical combiner.

Regarding claim 17, prior art of record does not teach a scattering structure comprising a plurality of pillars positioned over a top surface of a substrate, wherein: the plurality of pillars are arranged to concurrently scatter incident electromagnetic radiation along a first scattering axis and along a second scattering axis, the first scattering axis and the second scattering axis are non-orthogonal, a first pillar of the plurality of pillars has a first facet positioned perpendicular to the first scattering axis, and a second pillar of the plurality of pillars has a first facet positioned perpendicular to the second scattering axis; and a collection structure to collect the scattered electromagnetic radiation, wherein the collection structure comprises: a first input port aligned with the first scattering axis; a second input port aligned with the second scattering axis; a first waveguide to guide the scattered electromagnetic radiation received at the first input port; and a second waveguide to guide the scattered electromagnetic radiation received at the second input port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents 9739918 and 7065272 are in related field of invention but they not teach the specifics set forth by the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK